Judgment of the Supreme Court, New York County (John A.K. Bradley, J., at suppression hearing and at bench trial), rendered December 16, 1987, convicting defendant of four counts of robbery in the first degree, two counts of robbery in the second degree and one count of assault in the first degree, and sentencing him to four indeterminate terms of imprisonment of 10 to 20 years and three indeterminate terms of imprisonment of 6 to 12 years, all of which run concurrently, is unanimously affirmed.
The dispositive issue on appeal is the determination of the witnesses’ credibility. The court was faced with two versions of how the detectives gained warrantless entry into defendant’s apartment, and properly accepted that of the officers.
We affirm the hearing court’s determination of credibility. Pertinent is the principle that credibility is best determined in the crucible of the courtroom (People v Wright, 71 AD2d 585) and the recognition that there is always the possibility of perjury. (Cf., People v Berrios, 28 NY2d 361.) We find that the testimony of Detective Ortiz is not contrary to experience and that the court’s findings of fact are not manifestly erroneous or unsupported by evidence. The fact that the defense witnesses had a different version of the events only serves to emphasize that the court was in the unique position to determine which account was worthy of belief.
We also find that the court did not abuse its discretion in imposing sentence. Concur—Carro, J. P., Kassal, Ellerin, Wallach and Rubin, JJ.